ON REHEARING.
SOMERVILLE, J.—
(5) In the foregoing opinion it was held that the boss driver, Vandiver, had no authority, by virtue of his employment, to order the intestate to assist in resetting timbers at the place of the wreck, which work was then under the personal direction of Bank Boss Lang; and hence that refused charges A and B should have been given as requested by defendant.
It is nevertheless insisted for the appellee that the testimony of Vandiver makes it a question for the jury to determine whether Vandiver, who was present at the time Lang said, addressing everybody standing around, “Come ahead, and let’s clean up the wreck and get the cars running,” was not thereby authorized to order his subordinate and assistant, the intestate, to remain and assist in the work in hand. Upon a thoroughly consid*133eration of the whole evidence, the court in full bench is impelled to adopt that view, and also the resulting conclusion that, as applied to the evidence, charges A and B were at least misleading, and therefore properly refused. Refused charge 9 is subject to the same criticism, for the same reason.
(6) Refused charge 12 was. an instruction to the jury that if they “were reasonably satisfied from the testimony that plaintiff’s intestate was guilty of the slightest negligence in putting his hand upon the electric wires, and this proximately caused his death, then plaintiff cannot recover.” The only allusion to this charge in the brief of counsel for appellant is: “It is submitted that this charge was proper under the plea, alleging contributory negligence, and should have been given.”
This does not “reach the dignity of an insistence upon the grounds of error covering it” (W. U. T. Co. v. Benson, 159 Ala. 254, 264, 273, 48 South. 712), and hence this assignment must be disregarded.
It results that the application for rehearing will be granted, the judgment of reversal heretofore rendered will be set aside, and the judgment of the city court will be affirmed.
Affirmed.
All the Justices concur.
McClellan and Thomas, JJ.,
are of the opinion that the court cannot be put in error for refusing charge 12, refused to defendant for these_reasons: (a) That the proposed instruction was calculated to mislead the jury to the conclusion that the negligence of the intestate might have alone resulted from putting his hand on the wire, notwithstanding the intestate might, in due prudence, have been entirely ignorant of the fact that the. wire was dangerous; (b) that it was reasonably susceptible of the interpretation that negligence, at least in a *134slight degree, on the part of intestate, was predicable of the mere act of putting his hand on the wire; (c) that it was not as broad as the issues tendered by the pleas of contributory negligence in this; that the contributory negligence pleaded comprehended elements additional to the mere fact or act of intestate’s putting his hand on the wire. The proposed instruction should have defined the contributory negligence relied on therein to defeat a recovery.